OPINION — AG — ** LEGISLATORS — ETHICS CODE — BRIBERY ** (1) THE LEGISLATIVE CODE OF ETHICS, 74 O.S. 1409 [74-1409], PROHIBITS A MEMBER OF THE LEGISLATURE FROM CONDITIONALLY OFFERING A LEGISLATIVE COMMITTEE TO ANOTHER MEMBER OF THE LEGISLATURE IN EXCHANGE FOR THE LEGISLATOR'S COMMITMENT TO VOTE IN FAVOR OF CERTAIN LEGISLATION. (2) THE LEGISLATIVE CODE OF ETHICS, 74 O.S. 1409 [74-1409], PROHIBITS A MEMBER OF THE LEGISLATURE FROM ACCEPTING LEGISLATIVE COMMITTEE ASSIGNMENT WHICH IS CONDITIONALLY OFFERED IN EXCHANGE OF THE LEGISLATOR'S COMMITMENT TO VOTE IN FAVOR OF CERTAIN LEGISLATION. (3) THE DETERMINATION OF WHAT SANCTION IS TO BE IMPOSED UNDER THE PROVISIONS OF 74 O.S. 1411 [74-1411] IS A MATTER EXCLUSIVELY WITHIN THE JURISDICTION OF THE LEGISLATIVE BODY OF WHICH THE LEGISLATOR IS A MEMBER. (4) THE OFFER AND/OR ACCEPTANCE OF AN APPOINTMENT TO A LEGISLATIVE COMMITTEE, MADE IN EXCHANGE FOR INFLUENCING A LEGISLATOR'S VOTE IN FAVOR OF CERTAIN PENDING LEGISLATION IS IN VIOLATION OF 21 O.S. 308 [21-308], 21 O.S. 309 [21-309] (SOLICITING BRIBES, BRIBE, CORRUPTION, CRIMINAL, TRADING VOTES, DISCIPLINE) CITE: 21 O.S. 94 [21-94], 21 O.S. 97 [21-97], 21 O.S. 309 [21-309], 21 O.S. 308 [21-308], 74 O.S. 1411 [74-1411],  74 O.S. 1409 [74-1409](B), ARTICLE V, SECTION 30  (KAY KAREN KENNEDY)  SEE: OPINION NO. 87-008 ** SEE OPINION NO.  91-565 (1991)